Title: From Thomas Jefferson to John Holmes Freeman, 21 December 1805
From: Jefferson, Thomas
To: Freeman, John Holmes


                  
                     Sir 
                     
                     Washington Dec. 21. 05.
                  
                  Your favor of the 14th. arrived here on the 16th. but by the arrangement of the posts the answer cannot go hence till the 23d. according to my letter by last post I now inclose you 335. D. to be applied as follows. to mr James Walker 100. D. John Perry 100. D. James Dinsmore 70. D. and Colo. Nicholas Lewis 64. D 9 Cents according to an account mr Lilly sent me. about the middle of the next month I can send you the sums stated in your letter amounting to 81.83 as to whiskey to be given to the labouring hands, it is right when they work in the water in cool weather. on other occasions in general it is an injurious & demoralising practice. they do more for a day or two, but less afterwards as we see where a harvest is lengthy. confine therefore, if you please, the giving them whiskey to those occasions which might otherwise produce colds & sickness. the first moment that ice of an inch thick forms in the river, the ice house should be filled. on this work they need whiskey. 4. waggons including your own should be engaged, ready to come at a moments warning, that you may get the ice house filled before a thaw. I think it takes 4. waggons 4 days with the hands necessary to fill & empty them, to fill the house.   with respect to pork my wish is that you could get your supply through the merchants at Milton & Charlottesville in exchange for nails. they recieve pork from their customers in paiment of debts. we must contrive to make the nailery meet all the expences of the establishment there. I pay 1000. D. a year for nail-rod. the nails are worth 2000. D. after deducting what are employed for my own work. the balance ought to furnish every expence there. I pray you to keep a very exact account of all the nails sold, & a separate one of those delivered for my use, this being essential to shew what the nailery turns out. I wish to know your prospect for the hire of hands, & I now inclose a paper giving you authority to contract for me, which may be necessary to satisfy the hirers. with respect to the horse which is dead, I would rather supply his place if necessary with a mule. I originally meant to keep only one waggon & that drawn by mules. but having accidentally had 3. or 4. Chickasaw colts dropped we concluded to work them in another waggon: as they failed we bought other horses to make them up a team. but now as any of the horses of that team fails, I will make them up with mules, which I can at times buy here in any number & on good terms. I shall want Jerry to come on here in March with the light cart & 2 mules for trees &c. by that cart Fanny must come as I reserved her from mr Craven’s lease on purpose to bring her here to be taught as a cook while I have so good an opportunity. I wish you joy on the change of your state. I have no objections to your keeping the negro girl you mention, & the less as while my family is at Monticello which is one month in spring & two in summer, we shall probably be obliged to call Creasy to our assistance in washing, Nance alone not being sufficient for such a mass of washing.   I am in hopes that by the next mail from Milton which arrives here the day after this goes from here, I shall recieve from you a detailed account of the progress of the work stated in the paper I left you. Accept my best wishes.
                  
                     Th: Jefferson 
                     
                  
               